BRICKEN, Presiding Judge.
Count 2 of the indictment charged this appellant, defendant below, with the offense of unlawful possession of a still, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, contrary to law, against the peace and dignity of the' State of Alabama.
The trial resulted in the conviction of the defendant under said count 2 of the indictment, and his punishment was fixed by the court at imprisonment in the penitentiary for one year and six months. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
The evidence of the State consisted of the testimony of several officers and tended to make out the State’s case in its every detail.
The defendant, however, insisted he was not the man who committed the offense. He so testified, and offered the testimony of other witnesses Which tended to corroborate his testimony. He claimed he was not at the still on the day in question, but that he spent that day with a kinsman who lived several miles from the place where the still was found and destroyed.
*222However, as stated, the officers positively identified him as being the man they saw at the still exercising acts of ownership or possession of the still.
This conflict in the testimony presented a question for the jury to consider and determine, and this presents the only point of decision for the consideration of this court. In our opinion the testimony was sufficient in every respect to warrant the jury in returning their verdict. No error appeared upon the trial, hence the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.